Citation Nr: 9903131	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDING OF FACT

Currently diagnosed chronic lumbosacral strain is related to 
an injury to the back during service.


CONCLUSION OF LAW

Chronic lumbosacral strain was incurred in service. 
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for chronic lumbosacral 
strain is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

The veteran's service medical records (SMRs) are silent as to 
any back injury.  However, the SMRs do reveal that the 
veteran was treated for combat injuries to other parts of the 
body, and service connection is in effect for various 
fractures and scars due to gunshot wounds and shell fragment 
wounds.  The veteran's service personnel records show that he 
was awarded combat citations, including the Purple Heart 
Medal and the Combat Infantryman Badge.

38 U.S.C.A. § 1154(b) (West 1991) provides, in pertinent 
part, that, in any case where a veteran is engaged in combat 
during active service, lay or other evidence of service 
incurrence of a combat related injury will be considered 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence during service, and, to that end, VA shall 
resolve every reasonable doubt in favor of the veteran.

In the instant case, the veteran has asserted that he 
sustained an injury to his lower back in combat.  The Board 
accepts the veteran's statement in this regard as credible 
and, with application of 38 U.S.C.A. § 1154, finds that he 
did sustain an injury to the lumbosacral area during active 
service.  The issue before the Board is thus whether a 
currently diagnosed low back disorder is related to the 
injury in service.  
 
At a VA spinal examination in December 1996, the veteran 
complained of low back pain since his separation from service 
in 1970.  Objectively, the examiner found severe bilateral 
paraspinal muscle spasm, tenderness over both the bony and 
muscular portions of the lumbosacral spine, and pain on 
motion.  The diagnosis was chronic lumbosacral pain.  The 
examiner opined that "based on current studies it appears 
that the veteran has a chronic lumbosacral strain secondary 
to a back injury when he was blown off of a rice patty [sic] 
dock in 1969."  

In February 1997, a medical advisor to a VA rating board 
stated that the cause of chronic lumbosacral strain when of 
long duration is usually impossible to determine, and "no 
extension of reasonable doubt will permit acceptance of 
relationship of the current diagnosis of 'chronic lumbosacral 
strain' to the history of injury provided by the veteran 
which occurred in 1968."  

The veteran contends that his currently diagnosed chronic 
lumbosacral strain was incurred as a result of injuries 
sustained during combat.

There are two opinions of record regarding the etiology of 
the veteran's chronic lumbosacral strain, one which states 
the disability is attributable to service, while the other 
says there is no relation to service.  The Board concludes 
that the evidence is in relative equipoise on the question of 
whether the veteran's chronic lumbosacral strain was incurred 
during service. Therefore, with consideration of the 
provisions of 38 U.S.C.A. § 1154(b) and application of the 
benefit-of- the-doubt doctrine set forth in 38 U.S.C.A. § 
5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
service connection for chronic lumbosacral strain will be 
established.  38 U.S.C.A. § 1110.


ORDER

Service connection for chronic lumbosacral strain is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

